IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,458


EX PARTE MICHAEL SHIVERS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-401016 IN THE 140TH JUDICIAL
DISTRICT COURT LUBBOCK COUNTY


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of murder and was sentenced to confinement for life.  The
conviction was affirmed in an unpublished opinion.    Shivers v. State, No. 07-03-00521-CR
(Tex. App.--Amarillo, delivered April 26, 2005). 
	Applicant contends that he was denied his right to file a Petition for Discretionary
Review (PDR) after his conviction was affirmed and that he desired to file such a petition. 
After a review of the record, which includes an affidavit from Applicant's appellate counsel,
we find that Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex.
Crim. App. 2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 07-03-0521-CR, which affirmed the conviction in cause number
2002-401016 from the 140th Judicial District Court of Lubbock County, Texas.  Applicant
shall file his PDR with the Seventh Court of Appeals within thirty days of the issuance of this
Court's mandate in this matter.  Applicant's remaining grounds for relief, if any, are
dismissed. 
 
DELIVERED: June 21, 2006	
DO NOT PUBLISH